DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on August 11, 2022.  
Claims 9-10 and 15-17 were previously objected to.
Claims 8-9 have been cancelled.  
Claims 1-7, 10-15 and 17-22 have been amended.
The objection to “TITILE” is withdrawn in view of Applicant’s amendment with a new title.
Claim objections made previously to claim 13 and 21-22 are now withdrawn in views of claim amendments. 
Claim rejection made under 35 USC 101 with regard to claim 22 is now withdrawn in view of claim amendment. 
Claims 1-7 and 10-22 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image forming device and an image forming method to improve a yield and operation efficiency of the garment production process after the image forming process, especially based on an image forming process in which a margin is added on a periphery of each part and picture patterns are arranged in each part and its margin, both of which are colored (see original disclosure, i.e. para. 5 and etc.).
With regard to Claim 1, the closest prior arts of record, Landau and Endo, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… the processor being configured to: set a margin on a periphery of the part, wherein the margin is formed by enlarging the part included in the marking data by arbitrary magnifications that a user is able to designate respectively for a longitudinal direction and a lateral direction and are different from each other; and arrange an image prepared based on the part image datum in an area of the margin”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on August 11, 2022, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-7 and 10-20, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 21, the closest prior arts of record, Landau and Endo, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… processing the provisionally combined data so that a margin is set on a periphery of each of the parts, wherein the margin is formed by enlarging the part included in the marking data by arbitrary magnifications that a user is able to designate respectively for a longitudinal direction and a lateral direction and are different from each other; and  processing the part image datum and arranging the part image datum in the margin”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on August 11, 2022, are not fully disclosed by the prior art(s) of record.
With regard to Claim 22, the closest prior arts of record, Landau and Endo, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… processing the provisionally combined data so that a margin is set on a periphery of each of the parts, wherein the margin is formed by enlarging the part included in the marking data by arbitrary magnifications that a user is able to designate respectively for a longitudinal direction and a lateral direction and are different from each other; and processing the part image datum and arranging the part image datum in the margin”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on August 11, 2022, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-7 and 10-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675